IN THE SUPREME COURT OF THE STATE OF NEVADA


                NEVEED PANJWANI,                                      No. 69986
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                           FILED
                CLARK; AND THE HONORABLE ERIC                              APR 1 5 2016
                JOHNSON, DISTRICT JUDGE,                                   TRACE K. LINDEMAN
                Respondents,                                            CLERK OF SUPREME COURT
                                                                       gy      .
                and                                                         DEPUTY CLERK

                ASHLEY MAXWELL,
                Real Party in Interest.

                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original petition for a writ of mandamus challenges a
                district court order denying a motion to dismiss a complaint for failure to
                timely serve process.
                            Having considered petitioner's arguments, we are not
                persuaded that writ relief is warranted. NRS 34.160; Int? Game Tech.,
                Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                844 (2004). Because Scrimer v. Eighth Judicial District Court, 116 Nev.
507, 516, 998 P.2d 1190, 1195-96 (2000), recognizes that a balanced and
                multifaceted analysis is appropriate in determining whether to dismiss a
                complaint under NRCP 4(i), and because some of the factors set forth in
                Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 596, 245 P.3d
1198, 1201 (2010), and Scrimer support the district court's decision to
                grant the untimely motion to enlarge the time for service and to deny
                petitioner's motion to dismiss, the district court did not arbitrarily or
                capriciously exercise its discretion. Int? Game Tech., 124 Nev. at 197, 179
SUPREME COURT
      OF
    NEVADA

(0) (947R   0
                                                                                       1So- 1..!8‘g
                P.3d at 558; see Saavedra-Sandoval, 126 Nev. at 596, 245 P.3d at 1201
                (providing that upon a showing of good cause, the district court may
                enlarge the time for service of process); Scrimer, 116 Nev. at 513, 998 P.2d
                at 1193-94 (explaining that the good-cause determinations under NRCP
                4(i) are within the district court's discretion). We therefore
                            ORDER the petition DENIED.

                                                                                          J.
                                                              Douglas




                cc: Hon. Eric Johnson, District Judge
                     Hawkins Melendrez, P.C.
                     Golightly & Vannah, PLLC/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       2
10) 15)41A